Citation Nr: 1550570	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for lung cancer as a result of exposure to ionizing radiation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastrointestinal bleeding.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastritis.

4.  Entitlement to a rating in excess of 20 percent for bilateral recurrent inguinal hernia repairs.

5.  Entitlement to a rating in excess of 20 percent for scars, status post appendectomy and bilateral inguinal hernia repairs.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to May 1963.  He died in February 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2009 rating decision, service connection for lung cancer was denied.  In August 2009, (prior to his death), the Veteran filed a notice of disagreement to the June 2009 rating decision.  A statement of the case (SOC) was issued in November 2009, and a substantive appeal was received in January 2010.

During the pendency of the Veteran's appeal, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  Id; 38 U.S.C.A. § 5121A (West 2014). 

Significantly, in August 2010 the RO received a Request for Substitution of Claimant upon Death of Claimant from the appellant.  She noted in the request that she would like to continue the appeal that her late husband began in January 2010.  The RO thereafter determined that the appellant could properly be substituted as the claimant in the pending appeal and, as such, issued a supplemental statement of the case (SSOC) as to the issue of whether service connection is warranted for lung cancer as a result of exposure to ionizing radiation.  

In March 2013, the appellant provided testimony on the lung cancer issue before a Veterans Law Judge (VLJ) by videoconference hearing.  The VLJ that conducted that hearing is retired from the Board.  In March 2015, the appellant provided a written statement indicating that she did not wish to have a hearing before another VLJ.

In May 2013, the Board remanded the issue of entitlement to service connection for lung cancer for further development.

At the time of the Veteran's death, he also had other claims pending.  An October 2009 rating decision adjudicated the issues of whether new and material evidence had been received to reopen claims of service connection for gastritis and gastrointestinal bleeding, and entitlement to increased ratings for bilateral recurrent inguinal hernia repairs and for scars, status post appendectomy and bilateral inguinal hernia repairs.  A December 2009 rating decision denied entitlement to TDIU.

In a November 2012 rating decision, the RO determined that the appellant was not entitled to accrued benefits (the issues addressed in the October 2009 rating decision).  The appellant filed a notice of disagreement in March 2013.  A statement of the case was issued in October 2013.  The appellant's substantive appeal was received in December 2013.

In December 2014, the appellant provided testimony on the accrued benefits issues before the undersigned Veterans Law Judge (VLJ) by videoconference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for lung cancer, the reopened issues of entitlement to service connection for gastritis and gastrointestinal bleeding, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO affirmed its previous denial of the Veteran's claim of service connection for gastritis; the Veteran did not appeal.

2.  The additional evidence received since the April 1992 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for gastritis and raises a reasonable possibility of substantiating the claim.

3.  In a March 1982 rating decision, the RO denied the Veteran's claim of service connection for gastrointestinal bleeding; the Veteran did not appeal.

4.  The additional evidence received since the March 1982 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for gastrointestinal bleeding and raises a reasonable possibility of substantiating the claim.

5.  From June 26, 2009, the Veteran's bilateral hernia caused pain and involved bilateral small (versus large), postoperative, recurrent hernia that were not well-supported by a truss.

6.  The Veteran's scars, status post appendectomy and bilateral inguinal hernia repairs, consist of no more than four scars that are painful and one that is not painful; the scars are not unstable.


CONCLUSIONS OF LAW

1.  The RO's April 1992 rating decision that confirmed a previous denial of service connection for gastritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for gastritis have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The RO's March 1982 rating decision that denied service connection for gastrointestinal bleeding is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  The criteria for reopening the claim of service connection for gastrointestinal bleeding have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for a rating of 40 percent for bilateral inguinal hernia from June 26, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7338 (2015).

6.  The criteria for a rating higher than 20 percent for scars, status post appendectomy and bilateral inguinal hernia repairs, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DC 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The RO provided pre-adjudication  notice to the Veteran by standard letter in December 2009.  Additionally, a September 2012 letter was sent to the appellant informing her of the information and evidence necessary to substantiate a claim for the purposes of accrued benefits.  Thus, VA's duty to notify has been met in this case.

With regard to the increased ratings claims, the adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a) (2015).  The Veteran was provided with a VA examination in September 2009 that adequately assessed the disabilities.  There is no indication or assertion that there is any outstanding evidence that would be in VA's constructive possession.  Thus, the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim for accrued benefits with respect to these issues.

II. Reopened Claims

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

"New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Gastritis

Service connection for gastritis was denied by the RO in rating decisions dated in August 1988 and April 1992.  No new and material evidence was received within one year of the April 1992 decision.  See 38 C.F.R. § 3.156(b).  That rating decision was not timely appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In the rating decision in April 1992, the RO denied service connection for gastritis as not shown in service and not caused by a service-connected disability.  The additional evidence since April 1992, and of record at the time of the Veteran's death, includes a February 2006 VA examination report on which the Veteran reports a history of attacks of gastritis, the first occurring within months of his appendectomy, and the most recent one and one-half weeks earlier.  

As the evidence relates to unestablished facts necessary to substantiate the claim, namely, evidence of ongoing episodes of gastritis that may be related to the service-connected disabilities of status post appendectomy and/or bilateral recurrent inguinal hernia repairs, the evidence raises a reasonable possibility of substantiating the claim, and the evidence is new and material under 38 C.F.R. § 3.156(a).  Thus, the claim of service connection for gastritis is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

Gastrointestinal Bleeding

Service connection for gastrointestinal bleeding was denied by the RO in a rating decision dated in March 1982.  No new and material evidence was received within one year of the March 1982 decision.  See 38 C.F.R. § 3.156(b).  That rating decision was not timely appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The additional evidence since March 1982, and of record at the time of the Veteran's death, includes a record of treatment in August 2003 for gastrointestinal bleeding, and a February 2006 VA examination report on which the Veteran reports a history of bleeding in his stomach since his appendectomy, most recently two years earlier.  

As the evidence relates to unestablished facts necessary to substantiate the claim, namely, evidence of ongoing gastrointestinal bleeding that may be related to the service-connected disabilities of status post appendectomy and/or bilateral recurrent inguinal hernia repairs, the evidence raises a reasonable possibility of substantiating the claim, and the evidence is new and material under 38 C.F.R. § 3.156(a).  Thus, the claim of service connection for gastrointestinal bleeding is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

III. Increased Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Inguinal Hernia Repair

The Veteran had right and left inguinal hernia repairs in 1957, with subsequent recurrences and further surgery in 1967 and 1991.  A 40 percent rating had been assigned from February 1992 for bilateral recurrent inguinal hernia repairs.  The rating was reduced to 20 percent in a November 2008 rating decision; the reduction was effective from February 1, 2009.  The Veteran filed his current claim for increase on June 26, 2009.

Under 38 C.F.R. § 4.114, DC 7338, an inguinal hernia is evaluated as follows:  large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, warrants an evaluation of 60 percent; small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, warrants an evaluation of 30 percent; postoperative recurrent, readily reducible and well supported by truss or belt, warrants an evaluation of 10 percent; not operated, but remediable, or, small, reducible, or without true hernia protrusion, warrants an evaluation of zero percent. 

The note under 38 C.F.R. § 4.114, DC 7338 provides that 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

On VA examination in September 2009, the Veteran was noted to use a truss which did not fit due to his marked weight loss.  The examiner noted current marked pain and break down of previous repair on the right, and current break down of repair on the left with insufficient musculature to repair.  Examination showed recurrent right and left inguinal hernias with no true hernia protrusion.  The hernias each measured one centimeter and were not remediable or operable.  The examiner stated that the hernias were well-supported by truss but also noted that the truss did not fit due to marked weight loss.  A belt was indicated but the hernias were not well-supported by belt.  

Resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was entitled to a 40 percent rating (30 percent plus the 10 percent for bilateral involvement) for bilateral recurrent inguinal hernias that are small, postoperative recurrent, and not well supported by truss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The rating is warranted from the date of claim for increase, June 26, 2009.

Although this higher rating was warranted, an even higher rating was not warranted because there was no showing of large recurrent hernias that would support a 60 percent rating; the VA examination showed that the left and right hernias were each one centimeter.  The evidence did not show that the Veteran's disability more closely approximated that level of disability.  Thus, the preponderance of the evidence is against a rating in excess of 40 percent.

Scars

The Veteran was assigned a 20 percent rating for scars, status post appendectomy and bilateral inguinal hernia repairs.  The current claim for increase was filed in June 2009.

Under 38 C.F.R. § 4.118, DC 7804, unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful, warrants an evaluation of 30 percent; three or four scars that are unstable or painful, warrants an evaluation of 20 percent; and one or two scars that are unstable or painful, warrants an evaluation of 10 percent.  

The following notes follow 38 C.F.R. § 4.118, DC 7804:  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

DC 7805 provides for evaluation under an appropriate diagnostic code of any disabling effects not considered in a rating provided under DCs 7800-04.

VA examination in September 2009 identified three scars:  

The first was on the trunk in the mid line superior to the umbilicus.  It was deep and measured two centimeters by 12 centimeters.  There was no skin breakdown over the scar and the Veteran reported no pain.  There was no inflammation, edema, or keloid formation, and the scar had no other disabling effects.

The second was in the left inguinal area.  There was no skin breakdown.  The scar measured one centimeter by 25 centimeters.  There was no inflammation, edema, or keloid formation, and the scar was painful.  The examiner noted that this scar actually encompassed "three separate scars one on top of the other from inguinal hernia repair, the last with marlux mesh."

The third was in the right inguinal area.  There was no skin breakdown.  The scar measured one centimeter by 25 centimeters.  It was deep.  There was no inflammation, edema, or keloid formation, and the scar was painful.  There were no other disabling effects.

As reflected above, the evidence demonstrates that the Veteran had three linear surgical scars on his body, two of which were painful, but stable.  If the second scar was counted as three separate scars, then he would have a total of five scars, four of which were painful.

The currently assigned 20 percent rating contemplates three or four painful scars.  Because the evidence does not show five or more painful or unstable scars, a higher (30 percent) rating under DC 7804 is not warranted.  In addition, the evidence of record does not indicate scars were productive of limitation of function.  The September 2009 VA examiner stated that Veteran's surgical scars did not result in any other disabling effects.  A compensable rating is therefore not warranted for the linear scars under DC 7805. 

Based on the foregoing, the preponderance of the evidence is against a higher, or separate, rating for the service-connected painful and linear scars under either DC 7804 or DC 7805.  In addition, the Board considered whether a higher rating is warranted under any other provision of the rating schedule; however, the evidence does not demonstrate that the scars are either nonlinear or that they affect the head, face, or neck.  38 C.F.R. §§ 4.118, DCs 7800-02.  

Extraschedular Consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence of record does not reveal that the Veteran's hernia disability is so unusual or exceptional in nature as to render his schedular rating inadequate.  The service-connected hernia disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational and social impairment caused by the hernia disability.  In addition, the Veteran's hernia symptoms (pain, the wearing of a truss or belt) are specifically enumerated under the applicable diagnostic codes.

Similarly, the evidence of record does not reveal that the Veteran's scars are so unusual or exceptional in nature as to render his schedular rating inadequate.  The service-connected scars have been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational and social impairment caused by the disability.  In addition, the Veteran's painful scars are specifically addressed under the applicable diagnostic codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  See 38 C.F.R. § 3.321(b)(1) (2015).  This is so even when the disabilities are considered in the aggregate.




ORDER

New and material evidence has been received to reopen the claim of service connection for gastritis; to this limited extent, the appeal is granted.

New and material evidence has been received to reopen the claim of service connection for gastrointestinal bleeding; to this limited extent, the appeal is granted.

A 40 percent rating, but no higher, for bilateral recurrent hernia repairs is granted from June 26, 2009, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 20 percent for scars, status post appendectomy and bilateral inguinal hernia repairs, is denied.


REMAND

The Board's May 2013 remand directed that treatment records be obtained from the Elmendorf Air Force Base clinic in Anchorage (for x-rays of the Veteran's lungs and any X-ray reports since the Veteran's discharge from service in May 1963).  The May 2013 remand further directed that the RO should then review the expanded record and readjudicate the issue on appeal, and issue an appropriate supplemental statement of the case (SSOC).  Records from Elmendorf AFB have been added to the record subsequent to the remand.  However the RO has not issued a SSOC on the issue of entitlement to service connection for lung cancer.  

A remand by the Board confers on an appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the issue of entitlement to service connection for lung cancer must be remanded for the RO to issue an SSOC addressing the expanded record.

As noted above, the Board has reopened the claims for service connection for gastritis and gastrointestinal bleeding.  The RO has considered these as accrued benefits claims.

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the Veteran's death.  The Board finds that the RO has not made a determination as to the appellant's actual eligibility to substitute in the reopened appeals for service connection for gastritis and gastrointestinal bleeding.  Consequently, those claims are remanded for further development on the issue of substitution.

Accordingly, these issues are REMANDED for the following actions:

1.  Review the expanded record, to include records of treatment from Elmendorf AFB, and readjudicate the issue of entitlement to service connection for lung cancer.  If the claim remains denied, issue an appropriate SSOC, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

2.  Adjudicate the issue of substitution and determine if the appellant is eligible to be recognized as a substitute for the Veteran's pending reopened claims for service connection for gastritis and gastrointestinal bleeding. 

3.  If the request for substitution is granted, undertake appropriate development of the issues of service connection for gastritis and gastrointestinal bleeding, to include obtaining an opinion from a VA physician who has reviewed the electronic claim file.  

For both the Veteran's gastritis and gastrointestinal bleeding, the physician should address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's gastritis and/or gastrointestinal bleeding had its onset during, or is otherwise related to, service? 

b) Is it at least as likely as not (50 percent or greater probability) that gastritis and/or gastrointestinal bleeding was caused by a service-connected disability or disabilities?

c) Is it at least as likely as not (50 percent or greater probability) that gastritis and/or gastrointestinal bleeding was aggravated (increased in severity beyond the natural progress of the condition) by a service-connected disability or disabilities?  If aggravation is found, the physician should provide the baseline manifestations of the Veteran's gastritis and/or gastrointestinal bleeding found prior to aggravation and the increased manifestations which, in the physician's opinion, are proximately due to a service-connected disability or disabilities.

The physician must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

4.  Finally, readjudicate the issues remaining on appeal, including the issue of entitlement to TDIU with consideration of the increased rating assigned by the Board.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


